OPINION
PER CURIAM.
Plaintiff-Appellant Patricia J. Kupiec (“Kupiec”) appeals the decision of the district court, assigning error to the district court’s grant of summary judgment to defendants St. John Hospital & Medical Center, Inc, et. al. (“SLJohn”). Kupiec sued her employer, St. John, for unlawful termination. In her complaint, Kupiec alleged five potential bases for relief: (1) St. John terminated her in retaliation for activities that are protected under the False Claims Act (FCA), a violation of 31 U.S.C. § 3730(h); (2) St. John terminated her in violation of Michigan public policy; (3) St. John discriminated against her on the basis of sex in violation of the Michigan Elliott-Larsen Civil Rights Act (ELCRA), Mich. Comp. Laws § 37.2202; (4) St. John breached its employment contract with Kupiec; and (5) Kupiec is entitled to recover from St. John under a theory of promissory estoppel. In its motion for summary judgment, St. John argued that Kupiec is not entitled to the protections provided by the retaliation provision of the FCA, as she was not engaged in protected activity as defined under the FCA. St. John further argued that even if Kupiec was engaged in protected activity, she did not provide St. John with appropriate notice. The district court agreed, granting summary judgment to St. John on the FCA claim as well as the remainder of Kupiec’s state law claims. Kupiec appealed the district court’s judgment only as to the determination of her FCA claim, arguing that the district court erred in concluding that she was not engaged in protected activity under the FCA and had not given appropriate notice to St. John.
After careful review of the record in this case, the applicable law, including our decision in McKinsey v. BellSouth Telecomm., Inc., 219 F.3d 508 (6th Cir.2000), counsels’ briefs and arguments, and the opinion of the district court, we conclude that the district court did not err in finding in favor of St. John. Because the court below thoroughly analyzed Kupiec’s contentions in its opinion, we believe that the issuance of a full written opinion in this case would be duplicative and serve no useful purpose. Accordingly, based upon the reasoning set forth in the opinion below, we AFFIRM the judgment of the district court.